IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MISQURI

GUL =9 Pe 2:25
GEORGE MELVIN CANNON, ce ae
Plaintiff, Case No. :4:18-CV-00971-GAF .. oe
Vs

ROBERT A MCDONALD, SECRETARY OF VETERANS AFFAIRS, ET AL.
Defendant(s)
MOTION FOR RECONSIDERATION
(With Supporting Suggestions Incorported)
Plaintiff strongly rejects any suggestions of Bivens in this case by any party or court.

Plaintiff believes this court has Territorial Jurisdiction, which is the clear power of the court to
render a judgment concerning events that occurred within a well-defined territory. Defendants
in this territory have concealed inculpatory evidence in two formal reviews. Unconstitutional
acts deserve reconsideration by court. This case is only based on the United States Constitution
and the Bill of Rights. Plaintiff filed Notice of grievance under Redress, Injury and Conspiracy,
Plaintiff requested Advocate- court stated not necessary, Plaintiff strongly believe claim is legally
actionable. Plaintiff strongly believes the district court to be the body of law for redress of
private wrongs in the federal courts of Missouri. Plaintiff believes this court has the power to
dismiss the original action in 1994, retry the case, or order change judgment, under, Interest of
Justice”. Plaintiff request court review facts sent to Former Secretary of Veterans Affairs, Robert
A. McDonald, July 10%, 2015, Defendant Bradshaw received this information and blocked review.
On February 7", 2017, Congressman Cleaver’s office received correspondence from Federal
Bureau of Investigations, this a part of discovery request for complete copy of report, cover

sheet attached.

(Attached) This clearly shows this matter continues and deserves reconsideration by court.

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 1 of 12

 
Plaintiff Missouri citizen with suffering tangible injuries ongoing by St. Louis, Mo. Veterans
Affairs Regional, (defendants) with intentional infliction of severe physical pain and suffering
three decades by control. We must deterrent future misconduct, holding individuals who
perpetrate wrongdoing accountable. Discovery will demonstrate rigorous attempts settle this
matter out of court. Congress intended the particular statutory provision of 38 U.S.C. 1153 to

benefit plaintiff

Stage-4 is the most advanced and severe stage of osteoarthritis, requires arthroplasty
procedure, plaintiff deprived this procedure since 1993, by St. Louis, Mo., Veteran Affairs,

Regional ( Defendant). Veterans Choice for medical procedures denied since 2014.

38 CFR. Section 14.602(a) was instrument used under the color of law to deprive plaintiff of rights.

Plaintiff's initial discovery list and interrogatory questions will clearly prove case.

Plaintiff aggrieved by family separated from children and grandchildren, all reside in Arizona and
California, plaintiff basically homeless, church family providing sleeping area and postal address,
only decision by court will clearly end this knowingly and willfully torture of honorable citizen of

Missouri. Plaintiff clearly deprived of life, liberty or property by government employees ongoing
Court has ordered Mediation, all parties are in case and Rule 16 has been ordered,

Plaintiff believes this case can be settled in 24 hours by parties in the interest of fair justice.

Constitutionality, Deprivation Actions
The United States Constitution, The Bill of Rights and the Reconstruction Civil Rights Act,

particularly Section 1993 and the Administrative Procedure Act. 42 United States Code, Chapter

21, subchapter I, (1981 to 1996b) gives the absolute authority to Jurisdiction and subject matter

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 2 of 12

 

 

 
jurisdiction in this case to the federal district court. The Administrative Procedure Act has
vindicated similar rights by correcting federal agency action or by forcing specific federal agency
action. Plaintiff meets the elements of claim in (Cort v. Ash), (Maine v. Thiboutot) and (Wilder v.

Virginia Hospita! Association).

In Maine v. Thiboutot, Supreme Court held for the first time that Section 1983 could be used to

remedy the deprivation of rights created by a federal statute.

The second, scope of the Constitution, to “secure the blessings of liberty, which were to be

enjoyed by not the first generation, but for all who came after our posterity

The First Amendment guarantees an individual's right to petition the government for redress
of grievances. Plaintiff was aggrieved by unconstitutional conduct by Defendant Brad Shaw
and Department of Veterans Affairs Regional, St. Louis, Mo. by knowingly and willfully
trespass of privacy under color of law. 38 CFR. Section 14.602(a) was used under the color of
law to deprive plaintiff of rights. (5 U.S.C. Chapter 7, Part 702 Right of Review-Entitlement)
Where there is indication that a tort claim will be filed, medical records or other information
shall not be released without approval of the Regional Counsel. Special relationship of
Defendant Brad Shaw, V. A. General! Counsel, Oakland, Ca. and V. A. General Counsel, St.

Louis, Mo., all defendants are government attorneys for Department of Veterans Affairs.
Section 1983, Jurisdiction

The two jurisdiction statutes that apply to litigation in federal court are clearly 42 U.S. Code

1983 and 28 U. S. Code. 1343 (a) (3) Court has authority to decide any civil action bylaw

28 U. S. C. 1343 (a) (3) (1993)

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 3 of 12

 

 
(a) The district courts shall have original jurisdiction of any civil action authorized bylaw to be
commenced by any person
(3) To redress the deprivation, under color of any State law, statute, ordinance, regulation, custom
or usage, of any right, privilege or immunity secured by the Constitution of the
United States or by any Act of Congress providing equal rights of citizens or of all persons
within the jurisdiction of the United States.

Plaintiff strongly believes section 1983 Jurisdiction and Territorial Jurisdiction

The Fifth Amendment prohibits government from taking private property for public use
without just compensation, the basis of eminent domain in the United States, clearly abuse

of power by defendants

FOURTEENTH AMENDMENT

Plaintiff's Due Process and Equal Protection violated by Missouri, U. S. Attorney, Deputy U.
S. Attorney and Assistant U. S. Attorney
The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, but upon probable cause,
supported by oath or affirmation, the persons or thing to be seized. (In-Part)

Only the court has the authority to decide Fourth Amendment violations bylaw

Sovereign Immunity
Veterans Affairs Regional, St. Louis Mo. Officials (Defendants) perpetrate constitution torts,

they do so ultra vires and lose the shield of sovereign immunity. Williamson v. U. S.

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 4 of 12

 

 

 
Department of Agriculture, 815 F.2d.369, ACLU Foundation v. Barr,952 F.2d.457,293 U. S.
App.DC101, (CA DC 1991).
Defendants claim immunity to avoid liability of government under Concealment
Sovereign Immunity must be denied based on the clearly established statutory rights.
Relevant medical evidence was oppressed 20 years by Department of Veterans Affairs,
Regional Office, St. Louis, Mo., clearly Territorial Jurisdiction

Circumstances and Relationships (a)
Defendant Doug Bradshaw and uncharged Department of Defense Tort Claims officer
decided to violate plaintiff's Fourth Amendment Rights by Privacy Act violation under 5
United States Code. Sec. 552a , on or about 20 December 1993.Defendants Hunger and
Holder relationship began 13 December 1993. The special relationship that each defendant
had, gives the clear Duty to Disclose any prior service information pertaining to early
diagnosed Osteoarthritis. This relationship should be clear to any reasonable person.
Defendant Bradshaw, Culpable Intent by concealment and actions under 38 U. S. Code, CFR.
14.602(a). This conduct violation of “Due Process” to reasonable person

Duty to Disclose

Under contract law, a plaintiff can recover from a defendant on the grounds of fraudulent
concealment where the defendant (1) concealed or suppressed a material fact; (2) had
knowledge of this material fact (6) Plaintiff suffered damage as a result of concealment.
Duty to disclose arises from the special relationship of Department of Defense Tort officer
and each Defendant. The duty to disclose requires, at minimum, some form of relationship
between the parties. Mackintosh, 109 Nev. At 634-35, 855 P.2d. at 553. Mo. U.S. Attorney,

Deputy U. S. Attorney and Assistant U. S. Attorney violated Due Process.

Circumstances and Relationships (b)

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 5 of 12

 

 
Former Attorney General, Janet Reno was written 13 December 1993( 28 U.S.C. 519)
Supervisor of Litigation) Deputy Attorney General was Defendant Eric Holder, Civil, Assistant
Attorney General, Defendant Frank W. Hunger. Defendants Holder(28 U.S.C. 519), Delery
and Former A.G. Lynch ( 28 U.S.C. 519), Former Deputy A. G. Rosenstein, (Present Date) A.G.
William Burr( 28 U.S.C. 519) and U.S. Attorney Garrison. This clearly establishes a
relationship to any reasonable person. Defendant Hunger responded 24 February 1994, that
the Department of Justice would represent the government in a court challenge. 12 March
1996, Defendant Hunger culpable by willful blindness under 18 U. S, Code 1028. This
defendant acknowledged the statement by plaintiff That osteoarthritis was intentionally
withheld by Department of Veterans Affairs in 1985.Under Knowingly and Willfully
prohibition of 18 U. S. C. 1001, Defendant Hunger, Reckless disregard of weather
concealment is true, or a conscious effort to avoid learning the truth. United States v. Evans,
559.F.2d 244,246 (5™ Cir.1977)

Defendant Holder Hunger culpable by willful blindness under 18 U. S, Code 1028. Written
certified mail, 5 November 1997, Fraudulent concealment of material evidence pertaining
preexisting Osteoarthritis was reported to Duty Attorney General Holder. Defendant Holder,
under Knowingly and Willfully prohibition of 18 U. S. C. 1001, Reckless disregard of weather

Veterans Affairs, Department of Defense and Department of Justice violated the law by

Obstruction of justice or a conscious effort to avoid learning the truth. United States v.

Evans, 559.F.2d 244,246 (5* Cir.1977)

Judicial Relief
Plaintiff seeks relief under Fourth Amendment civil penalties for 20 years
Plaintiff seeks relief under Invasion of Privacy Act, 5 U.S.C. 552 (2) Section 1983 provides

relief for invasions of rights protected under federal law

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 6 of 12

 

 
 

Plaintiff seeks judicial reversal under “ Recklessness and Unconstitutional Acts, recovery in Cannon v.
United States, 69 F.3d 541, 1995, Plaintiff and District court clearly mislead by government, government |
was culpable actors and plaintiff has unconstitutional injury, clear violation of Fourteenth Amendment,

courts have granted recovery and corrections for unconstitutional acts

Circumstances and Relationships (C)
All defendants and staff by direct or in-direct conspiracy acted unconstitutional and
have special relations. Fonda v. Gray,1983(CA9) CAL 707 F .2d.435, (Mentioned in 42 U.S.C.

1985)

Federal employees become personally liable for constitutional deprivation by direct
participation, failure to remedy wrongs after learning about it, creation of a policy or custom
Under which constitutional practices occur or gross negligence in managing subordinates who

cause violations. (Gallegos v. Haggerty, Northern District of New York, 689 F.2d.Supp.93)
5 CFR 534.405 Performance Awards, Received by All Defendants, clearly private gains
5 CFR 2635.101-Basic obligation of public service (a), (b) , (11), (13)

(a) Public service is a public trust. Each employee has responsibility to the United States and
its citizens to place loyalty to the Constitution, laws and ethical principles above private
gain. To ensure that every citizen can have complete confidence in the integrity of the
Federal Government, each employee shall respect and adhere to the principles of ethical
conduct set forth in this section, as well as the implementing standards contained in this
part and in supplemental agency regulations.

(b) (11) Employees shall disclose waste, fraud, abuse, and corruption to appropriate
authorities. (13) Employees shall adhere to all laws and regulations that provide equal

opportunity for all Americans regardless of race, color, religion, sex, national origin, age,

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 7 of 12

 
or handicap. Defendants Bradshaw and Holder both violated public service for private
gain, all other defendants violated public trust by failures in (b) (11) and 13). Plaintiff

strongly believes that discovery will determine if other defendants had private gain.

The American Disability Act prohibits discriminationto qualified disabled U. S. Citizens and
provides equal opportunity to disabled citizens under 42 U. S. Code. Part., 12212. Plaintiff
was diagnosed with osteoarthritis knees by Department of Veterans Affairs with Tangible
injuries by aggravation to stage-four in 1988 and that are ongoing, clearly reviewable by the
federal district court. Plaintiff suffering 30 years from Stage- four Osteoarthritis and

Unconstitutional Acts. Plaintiff believes this, Torture under 42 U.S. C. 2000dd by control.

Plaintiff ask court to reconsider dismissal, based on subject matter territorial jurisdiction,
aggrievement, recklessness, unconstitutional acts, duty to disclose, preponderance of
circumstances and relationships of defendants. Plaintiff is Missouri Qualified Handicap and
believe these facts have clearly been over-looked by the court and defense in this case.
Plaintiff has concerns under the availability of fair justice when defense uses weight to
influence court, this case has no likeness to Bivens. Settlement should be in Interest of

Justice to a reasonable person.

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 8 of 12

 

 
 

Certificate of Service

| hereby certify that on this } & day of October,2019, a true and correct copy was-placed inthe
United States mail and addressed to: Alan T. Simpson, Assistant United States Attorney, U. S.

Department of Justice, Western District of Missouri, Charles Evans Whittaker Courthouse, 400 E.

9" Street, Room 5510, Kansas City, Missouri 64106

 

George Melvin Cannon, Plaintiff

Case 4:18-cv-00971-GAF Document A6 Filed 10/09/19 Page 9 of 12

 
 

VER KANGAS CITY OFFICE:
TWITTER.COM/REPCLEA) Le 101 Wesr Sist Sreer
FACEBOOK.COM/EMANUELGLEAVER It (816) eae asee tl (enon)
HHTTPUNNWW.HOUSE.GOVIGLEAVER Conntess of the 3 Untied States (616) 4rv-szt8 (Fa
fouse of Representatines 211 West MAPLE AVENUE
“eie) 59 48 MO 64050
Emanuel Cleaver, I (B16) 853-2001 (ean)
- July 10, 2015
United States Department of Veterans Affairs
Secretary of Veterans Affairs
Robert A. McDonald
810 Vermont Avenue, NW

Washington, D.C. 20420
Dear Secretary McDonald:.

My office is writing to you on behalf of a veteran who has attempted for several years to
___ substantiate his disability claims to the Veterans Administration. Attached please find a privacy
_ "waiver and letter addressed to you from my constituent, George M. Cannon, Sr. Since‘ 1993, he _
has been disputing the negative outcome of his VA case regarding the issue of degenerative
joint disease. He believes this decision was a direct result of the unavailable medical records
from the VA and United States Army. Mr. Cannon strongly believes that the information in his
veteran’s records from 1979 to 1987 would have substantiated his case.

 

 

As | understand the facts, in August 1993, the VA Regional Office granted service connection
disability for Mr. Cannon’s left knee at 10% for his condition. On June 29,.1994, the court
dismissed a case he filed, Cannon vs the: United’ States of America (Case # 94-033-CV-W-6). It
was a tort claim for his left knee i injury pertaining to the aggravated degenerative joint disease.

Washington, DC to reconsider his appeal. This was another hearing for the same injury. The
case went back to 1994 and awarded percentages to his degenerative joint disease on both his
left and right knee. He ts presently rated at 80% disabled.

‘Mr. Cannon’s main contention is that vital eviderice was missing from his.medical records from
the time he reenlisted in January ; 1988. ‘These records showed: he had preexisting bilateral -
degenerative joint disease diagnosed from the Kansas City VA Medical Center: His argtiment is
that this would have proven: hig: claim of preexisting degenerative joint disease back to the
period where he reeniisted in- 1988. During his second reenlistment, he underwent five knee
operations. _

cee eet . Wee wee -— an soe

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 10 of 12

PRINTED ON RECYCLED PAPER
Cn

 

 
He has made numerous attempts to plead his case with both the United States Army and the

Veterans Affairs Administration. In addition, he even made attempts to .contact.the. United...

States Department of Justice for redress. Mr. Cannon was instructed that this matter resides
with the Department of Veterans Affairs and the Department of Defense. Please see the
‘attached letter from the Inspector General from the Department of Defense and the
Department of Justice.

For almost two decades, Mr. Cannon has worked with my office and the. former US
Representative to resolve this matter. He is requesting a new hearing regarding the negative
damage of not including the missing portion of his medical. history when his claims were being
reviewed. From 1993 until 2004, Mr. Cannon requested his complete VA miedical records for
every year. [In 2013, he satisfactorily received all of his records and maintains that he was
unjustly at a disadvantage when his disability claims were being evaluated by not having the
complete records available at the time of the decision. | respectfully request your assistance
with his appeal and urge your consideration in this matter. Please do not hesitate to contact
_ me if | can be of any further assistance. . . ,

 

Enclosures , .

EC:ne

me ke att

 

Rai

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 14 of 12

 

 
EMANUEL CLEAVER, HI hitpyWWW.HOUSE.GOV/CLEAVER

FIFTH DISTRICT, MISSOURI

FINANCIAL SERVICES COMMITTEE
Housins AND INSURANCE SUBCOMMITTEE
--. . +>. RaAMONG, Mempee

TWITTER.COMREPCLEAVER
FACEBOCK.COM/EMANUELCLEAVER I

 

OVERSIGHT AND INVESTIGATIONS SUBCOMMITTEE “Congress of the Huitod States .
Bouse of Representatives

February 7, 2017

George Cannon
PO Box 563
Grandview, MO 64030-0563

—— 7 > DearMr-Gannon: ~~... ~.

em ee ee - :

~ FN eee ee

In response to my inquiry on your behalf, I have received the enclosed correspondence from the .
Federal Bureau of Investigation. Please review the response and contact me or Manuel Abarca in
my District Office at (816) 842-4545 if you have any questions or concerns.

I hope you will find the response to be helpful. If I can be of further assistance i in this or any:
other federal matter, please do not hesitate to contact me.

 

Member of Congress

EC:ma

Case 4:18-cv-00971-GAF Document 46 Filed 10/09/19 Page 12 of 12

 

 

 
